Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 23, 2018

The Court of Appeals hereby passes the following order:

A19A0067. RICK WARREN v. CITY OF ATLANTA et al.

      After the Municipal Court of the City of Atlanta adjudicated Rick Warren

guilty of violating the Atlanta City Housing Code of 1987, he petitioned the superior

court for a writ of certiorari. The superior court issued the writ but subsequently

dismissed the case for want of prosecution.1 Warren then filed this direct appeal. We

lack jurisdiction.

      Appeals from superior court decisions reviewing lower court decisions by

certiorari or de novo proceedings must be initiated by filing an application for

discretionary review. OCGA § 5-6-35 (a) (1), (b); see Taylor v. City of Atlanta, 184

Ga. App. 795, 795-796 (363 SE2d 45) (1987). Compliance with the discretionary

appeal procedure is required even where the superior court dismisses the action. See

Taylor, 184 Ga. App. at 796; accord Brewer v. Bd. of Zoning Adjustment of Atlanta,

170 Ga. App. 351, 351 (317 SE2d 327) (1984). Warren’s failure to comply with the

discretionary appeal procedure deprives us of jurisdiction over this direct appeal,



      1
       In a single order, the superior court dismissed three cases that originated in
the municipal court. The instant appeal seeks review of the superior court’s dismissal
order only as it pertains to superior court case no. 2016CV274144.
which is hereby DISMISSED. See Taylor, 184 Ga. App. at 796; Brewer, 170 Ga.

App. at 351.


                                  Court of Appeals of the State of Georgia
                                         Clerk’s Office, Atlanta,____________________
                                                                   08/23/2018
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.